Citation Nr: 9913897	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-38 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The appellant had active duty for training from December 1980 
to March 1981.  He also had several periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Alabama Air National Guard (AANG) 
beginning approximately in April 1981.  The instant claim 
comes from the period of claimed ACDUTRA during June 1992, 
continuing to his discharge from the Alabama ANG in August 
1992.  The appellant specifically alleges that he suffers 
from hypertension and was treated while on ACDUTRA in June 
1992.

This case initially came before the Board of Veterans' 
Appeals (Board) as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for hypertension.   

The Board remanded this case to the RO in May 1998 for 
further development including, clarification of the veteran's 
service status, and a VA examination. 
The Board notes that the some of the requested development 
was not accomplished by the RO.  The appellant's 
representative has made an argument that additional remand is 
needed to complete the development.  In view of some of the 
development that was accomplished, and in view of the holding 
in Stegall v. West, 11 Vet. App. 268 (1998), the Board 
agrees.

As noted before, in terms of applying the pertinent law to 
the facts, it was necessary to ascertain the appellant's duty 
status in June 1992.  Development as a result of remand makes 
this even more important.  On review of the records and 
examination of the veteran, a VA examiner opined that the 
onset of the hypertension was most likely in June 1992.  It 
is of some legal significance, given these facts, as to 
whether the appellant was (1) simply a member of a reserve 
unit on that date; (2) was on INACDUTRA on that date; or, (3) 
was on ACDUTRA on that date.

As part of the requested development, the RO was to obtain 
appellant's personnel records from the Alabama ANG, and if 
the records had been sent to the National Personnel Record 
Center (NPRC), an effort to obtain the records was to be 
made. A report of contact dated in July 1998 noted that the 
RO was advised by the ANG that the personnel records had been 
sent to the NPRC.  It is indicated that the RO contacted the 
NPRC for further records, and received some information.  In 
pertinent part however, the NPRC response noted that "Pay 
records not on file, Contact DFAS."  It does not appear that 
any contact of "DFAS" was initiated.  Moreover, thus far, 
no contact has resulted in an explanation of "incapacitation 
pay."

In the May 1998 Board remand, the appellant was given an 
opportunity to provide additional information concerning 
treatment of hypertension.  There was no response to the 
letter, leading to the conclusion that there is no evidence 
pertinent to his claim to be obtained.  The duty to assist is 
not a "one-way street" as noted in Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  If the appellant has additional pertinent 
information that he desires to submit he should do so while 
the case is in remand status.  If he has any documentation 
showing his status in his reserve unit in June 1992, he 
should forward it to the RO.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should attempt to obtain 
appellant's personnel records from the 
Alabama ANG, the NPRC, or other 
appropriate organization, including the 
"DFAS," and associate them with the 
claims folder.  The appellant should be 
contacted and asked to submit copies of 
Orders or other documents he may have 
which show his status during the time 
period in question, particularly in June 
1992.

2.  The RO should attempt to determine 
the appellant's status during the period 
from September 1990 to August 1992, by 
any other means possible.  In particular, 
all applicable steps to determine his 
status in June 1992 should be undertaken.  
Specifically, it should be determined 
whether he was on ACDUTRA at that time.  
The RO should also determine what the 
term "Incapacitation pay," refers to.  
In particular, does this confer a form of 
active duty for training to the 
appellant?  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  The RO should then readjudicate the 
claim for service connection, to include 
whether the claim is well grounded on the 
basis of all the evidence of record and 
with application of all appropriate legal 
theories.  In the event the benefits 
sought are not granted, the case should 
be returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  It is requested 
that the supplemental statement of the 
case specifically set forth the reasons 
and bases for the decision. The appellant 
and his representative are free to offer 
additional argument or evidence in 
support of the claim while the case is 
undergoing development.

The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

